Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 1 of 10




                  EXHIBIT B
     Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 2 of 10




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

JENNILYN SALINAS, LINDSEY                   §
NGUYEN, DEANNA LORRAINE, et                 §
al.                                         §
                                            §
        Plaintiffs.                         §
                                            §
v.                                          §   CIVIL ACTION NO. 6:21-CV-162
                                            §
NANCY PELOSI, MITCH                         §
McCONNELL, CHUCK SCHUMER,                   §
MARK ZUCKERBERG, et al.                     §
                                            §
        Defendants.                         §   JURY TRIAL REQUESTED

      PLAINTIFFS’ MOTION TO EXTEND ALL CURRENT DEADLINES

       COME NOW, Jennilyn Salinas, Lindsey Nguyen, Deanna Lorraine, “P.P.,”

“D.D.,” “T.M.,” “S.M.,” and “M.L.” (collectively, “Plaintiffs”), by and through their

attorney, Paul M. Davis, to bring this Motion to Extend All Current Deadlines in case

and respectfully represent the following:

                                       I.
                               RELIEF REQUESTED

       1.     For good cause and not for delay according to the reasons set forth below,

Plaintiffs request an extension of all current deadlines in this case by 90 days from

the filing of this Motion. For the reasons set forth herein, Plaintiffs have decided not

to oppose the Motion to Strike the Second Amended Complaint (Doc. No. 157).

Instead, due to unforeseen and severe setbacks caused by a saboteur on their own

team, which Plaintiffs describe herein, Plaintiffs request a 90-day pause in

proceedings to recover from these setbacks after which they intend to file a motion
   Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 3 of 10




for leave to file a second amended complaint commensurate with the state of

Plaintiffs’ resources and supporting evidence at the end of the 90-day extension

period.

      2.     Essentially, Plaintiffs are requesting time to reevaluate and the chance

to get a fresh start with an amended complaint that is workable under the

circumstances.    Specifically, Plaintiffs request that no Defendant be required to

respond to the First Amended Complaint. Plaintiffs additionally request that their

deadline to respond to the DSCC and DCCC’s Motion to Dismiss (Doc. No. 148) be

extended to September 23, 2021. Plaintiffs further request if any other Defendants

files a motion to dismiss (notwithstanding the relief requested in this Motion) after

the filing of this Motion, that Plaintiffs’ deadline to respond to such motion be

extended to September 23, 2021.

      3.     If, after considering Plaintiffs’ plight described herein, the Court is

inclined to grant Plaintiffs’ request for the 90-day extension of deadlines to conclude

on September 23, 2021. On or before September 23, 2021, Plaintiffs will file a motion

for leave to file a second amended complaint. If the motion for leave is granted,

Plaintiffs request that the Defendants named in that second amended complaint be

given 60 days to respond. This request will apply to all Defendants whether they

have already responded to the First Amended Complaint or not.

      4.     The Defendants not named in that second amended complaint will be

voluntarily dismissed. If the motion for leave is not granted, Plaintiffs will likely take
   Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 4 of 10




the denial up on appeal or voluntarily dismiss this action, depending on the

circumstances in existence at that time.

                                        II.
                                    BACKGROUND

        5.    Plaintiffs have brought this case in good faith to put an end to the

pervasive political corruption that resulted in a catastrophic and purposeful breach

of integrity in the 2020 federal elections that deprived millions of Americans of their

civil rights related to voting and freedom of speech. This corruption will only continue

to metastasize into future election cycles unless common citizens like Plaintiffs stand

up for the right of the people to free and fair elections to federal office.

        6.    Unfortunately, Plaintiffs have suffered severe setbacks in this case over

the last few weeks as the result of a bad actor and saboteur in their own camp.

Plaintiffs and counsel were assured many times over that financial resources and a

cadre of co-counsel and legal staff were on the verge of being provided to give

Plaintiffs the ability to litigate their claims against the vast array of Defendants in

this case.   Unfortunately, these assurances turned out to be empty promises

presumably designed to lead Plaintiffs on and discredit their legitimate claims in this

case.

        7.    To make matters worse, the same individual responsible for leading

Plaintiffs on was also responsible for managing, reviewing, and summarizing much

of the evidence being presented to Plaintiffs’ counsel from various witnesses to

support many of the factual allegations in Plaintiffs’ pleadings. This individual has

now parted ways with Plaintiffs’ legal team after being confronted on various
   Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 5 of 10




suspected deceptions and is now refusing to turn over this evidence that was in his

possession and that supports many of Plaintiffs’ claims in their pleadings. Not only

is he refusing to turn the evidence over, but this individual has now indicated he is

going to destroy the evidence. See Exhibit A (email threatening to destroy evidence

and response). Accordingly, Plaintiffs put him on notice they are serving him with a

subpoena to produce the evidence in his possession so that Plaintiffs can verify the

authenticity and veracity of the information and evidence to determine which factual

allegations they can reasonably expect to support before proceeding further.

      8.     While waiting for the falsely assured funding, co-counsel, and additional

staff to be provided, Plaintiffs have already worked very hard to raise money at the

grassroots level to accomplish the extraordinary task of serving the numerous

Defendants in this case to accomplish their goal of ending political corruption and

restoring the republic envisioned and guaranteed in the Constitution.

      9.     Obviously, this situation puts Plaintiffs in a quandary. Plaintiffs are

currently without the resources to move this case forward any further without

additional time to secure alternative funding sources and hire more staff and co-

counsel. Plaintiffs’ counsel has now worked on this case since January without

compensation and cannot afford to do so much longer. At the same time, Plaintiffs

and counsel still very much believe in the general merits of their case and do not wish

to waste the hard-earned donations from their grassroots supporters, which they used

to achieve service of the Defendants.
   Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 6 of 10




      10.    Furthermore, while Plaintiffs filed the additional allegations contained

in the Second Amended Complaint in good faith based on the documents and

information received from witnesses as presented by their former staffer, that

evidence is no longer in Plaintiffs’ possession. Thus, Plaintiffs need time to recover

this evidence and confirm it supports the factual allegations provided by the former

member of their team before moving forward.

      11.    Accordingly, Plaintiffs will not oppose the Motion to Strike (Doc. No.

157) filed by Defendants Raffensperger and Kemp. Instead, Plaintiffs request 90

days to clean up the mess left by their former staffer to evaluate which claims and

which Defendants they can reasonably keep in this case depending on the state of

their evidence and resources at the end of the proposed 90-day period. On or before

the 90 days expire on September 23, Plaintiffs will file a motion for leave to amend

their complaint to cut the case down to a reasonable size commensurate with their

resources and the evidence in their possession at that time.

      12.    It may very well be that Plaintiffs decide to keep only the Texas resident

Defendants and some other Defendants who unequivocally directed contacts at Texas

in this particular action and may look at dividing up the case into parallel cases in

other states to avoid the need to litigate issues of personal jurisdiction over certain

out-of-state defendants.

      13.    Regarding, their response DSCC and DCCC’s Motion to Dismiss (Doc.

No. 148), Plaintiffs wish to rely on many of the factual allegations in their Second

Amended Complaint. But, of course, Plaintiffs now need to time to determine which
   Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 7 of 10




of these allegations they can reasonably expect to support in a putative amended

complaint depending on how the effort to recover their lost evidence plays out.

      14.    Plaintiffs do not wish to prejudice any Defendants by requiring them to

continue to respond to a lawsuit for which Plaintiffs now lack practical means to

litigate. Accordingly, Plaintiffs request an extension of all deadlines in this case by

90 days in order to avoid wasting the donations they collected to achieve service.

Plaintiffs urge the Court to give them a chance to recover from this unforeseen

setback to reorganize this case into something manageable and commensurate with

the state of their evidence and resources at the end of the 90 days so that their efforts

to date will not be wasted and so that justice may be served.

                                   III.
                         ARGUMENT AND AUTHORITY

      15.    If the party asks for additional time before the deadline expires, the

party should show good cause. Fed. R. Civ. P. 6(b)(1)(A); Tindall v. First Solar Inc.,

892 F.3d 1043, 1048 (9th Cir.2018); Rachel v. Troutt, 820 F.3d 390, 394 (10th Cir.

2016). Good cause is a non-rigorous standard that has been construed broadly. E.g.,

Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259–60 (9th Cir.2010) (court

improperly denied motion to extend when requested relief was reasonable and

justified and would not result in prejudice to any party). In addition, Rule 4(m)

provides, “[I]f the plaintiff shows good cause for failure to serve a defendant within

90 days after the complaint is filed, the court must extend the time for service for an

appropriate period.” Fed. R. Civ. P. 4(m).
   Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 8 of 10




      16.    Here, good cause exists to extend all current deadlines in this case

because Plaintiffs raised funds from grassroots supporters to serve a massive amount

of Defendants with process in order to achieve the good purpose of correcting a

grievous injustice whereby the integrity of the 2020 elections was breached by

pervasive violations of federal election integrity laws designed to protect the civil

rights of Plaintiffs and putative class members.

      17.    Plaintiffs received assurances from a well-connected member of their

team who has a history of raising capital for large projects that Plaintiffs would

receive the necessary funding for litigation costs and would be able hire a team of co-

counsel and staff to manage this litigation. These guarantees turned out to be false

promises, so now Plaintiffs need time to secure alternative funding sources.

      18.    In addition, this team member was Plaintiffs’ liason to many witnesses

who contributed evidence and testimony to support many of Plaintiffs’ claims in this

lawsuit. This team member has parted ways with Plaintiffs and is now refusing to

turn over the evidence and witness contacts and threatening to destroy the same.

Plaintiffs now need time to serve a subpoena on this individual to recover possession

of the evidence and witness contacts needed to support their claims and to have a

more trusted team member conduct a fresh review of this evidence before Plaintiffs

move forward.

      19.    Defendants will not be prejudiced by a 90-day extension of deadlines and

Plaintiffs will have a reasonable chance to recover from this unforeseen setback. The

purpose of the request for extension is for Plaintiffs to have a chance to regroup and
   Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 9 of 10




reorganize this case into a form that is commensurate with the state of their evidence

and resources at the end of the proposed 90-day period.

      20.      Finally, if Plaintiffs file a successful motion for leave to file a second

amended complaint at the end of the 90-day period, Plaintiffs request that all

Defendant named in the second amended complaint have 60 days to respond to that

amended complaint.

      WHEREFORE, Plaintiffs request that the Court grant this motion by

extending ordering the following relief as reflected in the attached proposed order

and all other relief to which they may be justly entitled:

      (1) No Defendant shall be required to respond to Plaintiffs’ First Amended

            Complaint (Doc. No. 24).

      (2) On or before, September 23, 2021, Plaintiffs shall file a motion for leave to

            file a second amended complaint with the proposed amended complaint

            attached thereto.

      (3) If the Court finds good cause to grant Plaintiff’s motion for leave, then the

            Defendants named therein shall have 60 days to respond to the amended

            complaint beginning from the date of service thereof.

      (4) Plaintiffs’ deadline to respond to the Motion to Dismiss (Doc. No. 148) filed

            by the Democratic Senatorial Campaign Committee and the Democratic

            Congressional Campaign Committee shall be extended to September 23,

            2021.
Case 6:21-cv-00162-ADA-JCM Document 168-2 Filed 06/24/21 Page 10 of 10




   (5) If any other motion to dismiss is filed after June 25, 2021, Plaintiffs shall

      not be required to respond to the same prior to September 23, 2021.



                                    Respectfully submitted this June 25, 2021.

                                    /s/ Paul M. Davis
                                    Paul M. Davis
                                    Texas Bar Number 24078401
                                    paul@fireduptxlawyer.com
                                    PAUL M. DAVIS & ASSOCIATES, P.C.
                                    5720 Frisco Square Blvd., # 2066
                                    Frisco, TX 75034
                                    Phone: 469-850-2930

                                    ATTORNEY FOR PLAINTIFFS
